Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11-13, 15, and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morency US 2010/0146770 in view of Nawrocki US 2008/0312688 and Lindh US 2009/0312791.

Regarding claim 1 “A wound closure device comprising: a filamentary element having a proximal end and a distal end; and a plurality of barbs extending outwardly from said filamentary element, each said barb having a base connected with said filamentary element, a tip spaced from said base and facing toward the distal end of said filamentary element, an outer edge facing away from said filamentary element that extends between said base and said tip, and an inner edge facing toward said filamentary element that extends between said base and said tip, wherein said outer edge includes a first section having a concave surface that extends between said base and a transition point of said barb and a second section having a convex curved surface that extends from said transition point of said barb to a distal-most portion of said tip of said barb, and wherein said inner edge of said barb has a concave surface that extends to said tip of said barb; wherein said plurality of barbs include a first barb and a second barb that is adjacent and distal to said first barb, said first and second barbs extending outwardly 
 	wherein said bases of said barbs are thicker than said tips of said barbs, wherein each said barb has walls that extend from said filamentary element to said tip that define a thickness of said barb, wherein said walls that define the thickness of said barb taper inwardly toward one another over said base of said barb and are substantially parallel to one another adjacent said tip of said barb.  
 	On page 9 of the Board decision, they recite “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”
	Lindh also teach teaches or suggests a known barbed sutures wherein the walls taper to a substantially parallel arrangement towards the tip.  It is noted Applicant does not recite the walls are parallel in the specification and instead utilizes the drawings to derive support for “substantially parallel”.  

    PNG
    media_image1.png
    265
    477
    media_image1.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the tip shape of Lindh, as the Board cites “On page 9 of the Board decision, they recite “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”
	The combination teaches a longitudinal axis that extends between a proximal and distal end thereof of the filament (along the length), wherein within cross-sectional planes that are perpendicular to the longitudinal axis of the filamentary element.  Applicant is referring to Applicant’s figure 14, which merely states that if the combination is viewed from a proximal end of the longitudinal axis towards the distal end the barbs extend upwards thus having a plane that is perpendicular to the longitudinal axis.  As shown in figure 12A of Applicant’s drawings, it is clear the barbs are not themselves perpendicular to the longitudinal axis, the combination teaches the same arrangement.  Regarding the fact the parallel arrangement would not exist in the perpendicular plane, although Lindh only shows a view from a different angle, this follows the same analysis previously recited in the Board decision “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”  For the barb to have the same profile symmetrically is a mere predictable results and a known element, thus rendered obvious in view of Lindh.

Regarding claim 2, Morency, Nawrocki, and Lindh teaches a wound closure device as claimed in claim 1, wherein said tip of said barb has a convex curved radial surface that extends from said convex surface of 

Regarding claim 3, Morency, Nawrocki, and Lindh teaches a wound closure device as claimed in claim 1, wherein said outer edge transforms from said concave surface of said first section to said convex surface of said second section at said transition point of said barb (see Board decision pages 6-10).  

Regarding claim 4, Morency, Nawrocki and Lindh teaches a wound closure device as claimed in claim 2, wherein said convex curved radial surface of said tip faces toward the distal end of said filamentary element, see page 11 of Board.

Regarding claim 5, Morency, Nawrocki and Lindh teaches a wound closure device as claimed in claim 1, wherein said filamentary element has a length and said barbs are evenly spaced along the length of said filamentary element, see pages 11-14 of Board.

Regarding claim 6, Morency, Nawrocki and Lindh teaches a wound closure device as claimed in claim 5, wherein said tips of said evenly spaced barbs define a tip-to-tip pitch of about 0.03-0.09 inches, see pages 11-14 of Board decision.  

Regarding claim 7, Morency, Nawrocki and Lindh teaches a wound closure device as claimed in claim 5, wherein said plurality of barbs includes pairs of barbs evenly spaced along the length of said filamentary element, and wherein said barbs in each said pair are aligned with one another, see pages 11-14 of Board decision.  

Regarding claim 8, Morency, Nawrocki and Lindh teaches a wound closure device as claimed in claim 7, wherein said barbs in each said pair project away from one another and are disposed on opposite sides of said filamentary element, see pages 11-14 of Board decision.  

Regarding claim 9, Morency, Nawrocki and Lindh teaches a wound closure device as claimed in claim 8, wherein said tips of said barbs in each said pair define a lateral tip-to-tip distance of about 0.025-0.1 inches, see pages 11-14 of Board.

Regarding claim 11, Morency, Nawrocki and Lindh teaches a wound closure device as claimed in claim 1, wherein said barb includes an interior curved surface defining a second concave surface extending between said first concave surface of said inner edge of said barb and said filamentary element, said second concave surface of said interior curved surface having a greater degree of curvature than said first concave surface of said inner edge that extends continuously to said tip of said barb, see Board decision pages 14-16.

Regarding claim 12, Morency, Nawrocki, and Lindh teaches a wound closure device as claimed in claim 1, wherein at least one of said barbs extends along a longitudinal axis that defines an acute angle with the longitudinal axis of said filamentary element of about 5-60°, see Board decision pages 16-17..  

Regarding claim 13, Morency, Nawrocki and Lindh teaches a wound closure device as claimed in claim 1, wherein said base of said barbs arc thicker than said tips of said barbs, and wherein each said barb tapers walls that define the thickness of said barb taper inwardly between said base and said tip at an 

Regarding claim 15 “A wound closure device comprising: a filamentary element having a proximal end, a distal end, and a longitudinal axis extending between the proximal and distal ends; and a plurality of barbs extending outwardly from said filamentary element, each said barb having a base connected with said filamentary element, a tip spaced from said base that faces toward the distal end of said filamentary element, an outer edge facing away from said filamentary element, said outer edge extending between said base and said tip, an inner edge facing away from said outer edge and opposing said filamentary element, said inner edge comprising a first concave surface that extends to said tip of said barb, and an interior curved surface extending between said inner edge of said barb and said filamentary element, wherein said outer edge includes a first section having a concave surface that extends between said base and a transition point of said barb and a second section having a convex curved surface that extends from said transition point of said barb to a distal-most portion of said tip of said barb, wherein said tip has a convex surface extending from said convex surface of said outer edge of said barb to said first concave surface of said inner edge of said barb, said convex surface of said tip facing the distal end of said filamentary element, wherein said inner edge of said barb has said first concave surface that extends along the majority of the length of said inner edge and said interior curved surface has a second concave surface, wherein said convex surface of said tip has a greater degree of curvature than said convex surface of said outer edge, and wherein said second concave surface of said interior curved surface has a greater degree of curvature than said first concave surface that extends along the majority of the length of said inner edge; wherein said plurality of barbs include a first barb and a second barb that is adjacent and distal to said first barb, said first and second barbs extending outwardly from a same side of said filamentary element and having tips facing toward the distal end of 
 	wherein said bases of said barbs are thicker than said tips of said barbs, wherein each said barb has walls that extend from said filamentary element to said tip that define a thickness of said barb, wherein said walls that define the thickness of said barb taper inwardly toward one another over said base of said barb and are substantially parallel to one another adjacent said tip of said barb.  
 	On page 9 of the Board decision, they recite “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”
	Lindh also teach teaches or suggests a known barbed sutures wherein the walls taper to a substantially parallel arrangement towards the tip.  It is noted Applicant does not recite the walls are parallel in the specification and instead utilizes the drawings to derive support for “substantially parallel”.  

    PNG
    media_image1.png
    265
    477
    media_image1.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the tip shape of Lindh, as the Board cites “On page 9 of the Board decision, they recite “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”
 	The combination teaches a longitudinal axis that extends between a proximal and distal end thereof of the filament (along the length), wherein within cross-sectional planes that are perpendicular to the longitudinal axis of the filamentary element.  Applicant is referring to Applicant’s figure 14, which merely states that if the combination is viewed from a proximal end of the longitudinal axis towards the distal end the barbs extend upwards thus having a plane that is perpendicular to the longitudinal axis.  As shown in figure 12A of Applicant’s drawings, it is clear the barbs are not themselves perpendicular to the longitudinal axis, the combination teaches the same arrangement.  Regarding the fact the parallel arrangement would not exist in the perpendicular plane, although Lindh only shows a view from a different angle, this follows the same analysis previously recited in the Board decision “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”  For the barb to have the same profile symmetrically is a mere predictable results and a known element, thus rendered obvious in view of Lindh.


 	wherein said bases of said barbs are thicker than said tips of said barbs, wherein each said barb has walls that extend from said filamentary element to said tip that define a thickness of said barb, wherein said walls that define the thickness of said barb taper inwardly toward one another over said base of said barb and are substantially parallel to one another adjacent said tip of said barb.  
 	On page 9 of the Board decision, they recite “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”
	Lindh also teach teaches or suggests a known barbed sutures wherein the walls taper to a substantially parallel arrangement towards the tip.  It is noted Applicant does not recite the walls are parallel in the specification and instead utilizes the drawings to derive support for “substantially parallel”.  

    PNG
    media_image1.png
    265
    477
    media_image1.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the tip shape of Lindh, as the Board cites “On page 9 of the Board decision, they recite “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”
 	The combination teaches a longitudinal axis that extends between a proximal and distal end thereof of the filament (along the length), wherein within cross-sectional planes that are perpendicular to the longitudinal axis of the filamentary element.  Applicant is referring to Applicant’s figure 14, which merely states that if the combination is viewed from a proximal end of the longitudinal axis towards the distal end the barbs extend upwards thus having a plane that is perpendicular to the longitudinal axis.  As shown in figure 12A of Applicant’s drawings, it is clear the barbs are not themselves perpendicular to the longitudinal axis, the combination teaches the same arrangement.  Regarding the fact the parallel arrangement would not exist in the perpendicular plane, although Lindh only shows a view from a different angle, this follows the same analysis previously recited in the Board decision “Where ‘a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.’ In re Mouttet, 686 F.3d 1322, 1331 (Fed. Cir. 2012), citing KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).”  For the barb to have the same profile symmetrically is a mere predictable results and a known element, thus rendered obvious in view of Lindh.

.   


Claims 14 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morency US 2010/0146770 in view of Nawrocki US 2008/0312688 and Lindh US 2009/0312791 as applied to claims 1 and 15 above an in further view of Bonutti RE 36,974.

Regarding claims 14 and 17-18, the combination of Morency, Nawrocki, and Lindh teaches a wound closure device as claimed in claim 1, however fails to teach said stop element having a total surface area, and a substantially planar leading edge area defined by a thickness and a width, wherein said stop element is coupled to the distal end of said filamentary element so that the leading edge area is substantially perpendicular to a longitudinal axis of said filamentary element and faces the proximal end of said filamentary element and lies substantially within a first plane, said stop element also having a length extending in the direction of the longitudinal axis of said filamentary element that is greater than the width, said stop element adapted to resist movement of the surgical suture in a first direction toward the proximal end of said filamentary element, wherein a ratio of the leading edge area to the total surface area is less than 10%.  
 	Morency fails to teach a wound closure device wherein a stop element comprises a ratio of the leading edge area to the total surface area being less than 10% or 5%.
 	Bonutti also teaches a known suturing device with a stop member. As shown in figure 4, the portion of stop element (10) is connected to a distal end of filamentary element (50), see figure 4, 
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the stop element (27) of Morency with the stop element (10) of Bonutti as Bonutti teaches a stop element which due to its length being greater than its width, when rotated it does not accidentally back out of an opening through which it is inserted (column 3 lines 43-53).
 	Bonutti teaches a stop element, a hollow tubular member, comprising: a length of 4mm, a diameter of 1 mm and a central diameter of 0.5mm. The ratio of the area of the leading edge to the total surface area is less than both 10% and 5% (column 3 lines 54-65). The leading edge is defined by the end of the hollow tube and the total surface area is defined by the total surface area of the hollow tube.
	Furthermore see Board decision pages 18-21 where the dimensions of the anchor are a result effective variable.  Applicant has amended to add a “substantially planar” leading edge perpendicular to a longitudinal axis of the filamentary element.  A cylinder has a substantially planar top portion which is perpendicular to the longitudinal axis of the filamentary element.

Regarding claim 17, the combination of Morency, Nawrocki, Lindh and Bonutti teach a wound closure device as claimed in claim 15, said stop element having a total surface area, and a substantially planar leading edge area defined by a thickness and a width, wherein said stop element is coupled to the distal end of said filamentary element so that the leading edge area is substantially perpendicular to a longitudinal axis of said filamentary element and faces the proximal end of said filamentary element and lies substantially within a first plane, said stop element also having a length extending in the direction of the longitudinal axis of said filamentary element that is greater than the width, said stop element adapted to resist movement of the surgical suture in a first direction toward the proximal end of said 
 	Furthermore see Board decision pages 18-21 where the dimensions of the anchor are a result effective variable.  Applicant has amended to add a “substantially planar” leading edge perpendicular to a longitudinal axis of the filamentary element.  A cylinder has a substantially planar top portion which is perpendicular to the longitudinal axis of the filamentary element.

Regarding claim 18, the combination of Morency, Nawrocki, Lindh and Bonutti teach a wound closure device as claimed in claim 17, wherein the ratio of the leading edge area of said stop element to the total surface area of said stop element is less than 5%, see above.  

Regarding claim 19, the combination of Morency, Nawrocki, Lindh and Bonutti teach a wound closure device as claimed in claim 18, however fail to teach wherein the width of said stop element is about 70-95 mils, the length of said stop element is about 39-200 mils, and the thickness of said stop element is about 8-25 mils.  
 	Bonutti fails to teach a stop with a thickness of said stop element is about 8-25 mils. As shown in figures 1 -4, the thickness is defined as being less than 1 mm (distance from the center to the exterior).
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a thickness of 8-25 mils, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. A smaller stop member would be lighter.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morency US 2010/0146770 in view of Nawrocki US 2008/0312688 and Lindh US 2009/0312791 as applied to claims 1 and 15 above an in further view of Popadiuk US 2007/0005109.

Regarding claim 16, Morency, Nawrocki and Lindh teaches a wound closure device as claimed in claim 15, wherein said barbs are evenly spaced along the length of said filamentary element and define a longitudinal tip-to-tip pitch of about 0.03-0.09 inches, and wherein said plurality of barbs includes pairs of barbs that are aligned with one another and evenly spaced along the length of said filamentary element, said barbs in each said pair projecting away from one another and being disposed on opposite sides of said filamentary element, and wherein said tips of said barbs in each said pair have convex curved radial surfaces and define a lateral tip-to-tip distance of about 0.025-0.1 inches, see Board decision on page 22.  
 	Morency fails to teach the barbs define a longitudinal tip-to-tip pitch of about 0.03-0.09 inches.
 	Popadiuk also teaches a known barbed suture member wherein the barbs are placed between 0 and 0.99 inches apart [0004] as to define longitudinal tip-to-tip pitch.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the longitudinal tip-to-tip pitch of Morency to be between 0 and 0.99 inches, most preferably as 1/32 inch [0022], as taught by Popadiuk as to provide superior holding strength [0003].
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dimensions of Sung to those taught by Popadiuk as, In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would .

Response to Arguments
Applicant’s arguments with respect to claims above have been considered, however the amended claim limitations are addressed above, thus the arguments are not persuasive.  

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/23/2021